JUSTICE HOOD,
concurring in part and dissenting in part.
125 I am not persuaded that Sampson's as-applied status limits its applicability; the breadth of its reasoning should.
126 And Sampson's reasoning is broad: the Tenth Circuit declared Colorado's $200 threshold unconstitutional when it acts to squelch the First Amendment rights of those whose contributions and expenditures are "sufficiently small." Sampson v. Buescher, 625 F.3d 1247, 1261 (10th Cir.2010). It reasoned that Colorado's regulatory burdens were "substantial," and its regulatory interest was "minimal, if not nonexistent, in light of the small size of the contributions." Id. at 1259-61. The Tenth Cireuit then concluded that the contributions and expenditures at issue-$2,289.55 in contributions and $1,992.37 in expenditures-were "well below" the line at which Colorado could constitution ally impose the regulatory burdens triggered by the $200 threshold. Id. at 1261.
27 The Secretary responded by promulgating Rule 4.1, which drew the line at $5,000. His statement accompanying the rule explained that, if plaintiffs' contributions and expenditures were "well below" the line at which Colorado could constitutionally impose its regulatory burdens, then the threshold must be raised "well above" what was found unconstitutional in Sampson. Hence, the $5,000 threshold.
1128 But according to the majority, Sampson "only invalidated [Colorado's $200 issue committee threshold] as applied to the *241Sampson plaintiffs." Maj. op. T11. Thus, any different threshold-even a one-dollar disparity-is void. Id. at 14 n. 9. The majority's reluctance to go further is understandable given that the Secretary's authority to promulgate a rule that conflicts with our state constitution is at issue. Nonetheless, I agree with Justice Eid that the tary is bound by Sampson, even if we are not. As she notes, the majority's holding "places the Secretary in the untenable position of abiding by Sampson, or abiding by this Court's order that essentially nullifies Sampson." Dis. op. 1 24.
29 Because I disagree with the majority that Sampson's as-applied status is disposi-tive, and because the Secretary's interpretation of Sampson reasonably comports with how I believe this court should read that case, I respectfully dissent from Section TII.A of the majority opinion.
I. Sampson Applies to All Groups with "Sufficiently Small" Contributions and Expenditures
11 30 As the majority recognizes, the "effect of holding a statute unconstitutional 'as applied is to prevent its future application in a similar context." Maj. op. ¶ 10 (quoting Ada v. Guam Soc'y of Obstetricians & Gynecologists, 506 U.S. 1011, 1011, 113 S.Ct. 633, 121 L.Ed.2d 564 (1992) (Scalia, J., dissenting from denial of certiorari)) (emphasis in majority opinion); see also Sanger v. Dennis, 148 P.3d 404, 411 (Colo.App.2006). To determine the breadth of Sampson, I examine the context in which it declared Colorado's $200 threshold unconstitutional.
131 Sampson involved a ballot initiative seeking to annex Parker North into the town of Parker, Colorado. 625 F.3d at 1251. A group of residents who opposed the initiative distributed "No Annexation" signs, mailed postcards summarizing its position, and gathered signatures. Id. After voters rejected the ballot initiative, annexation supporters sued the opponents, alleging that they had violated Colorado campaign finance law by failing to: (1) register as an issue committee; (2) establish a committee bank account with a separate tax identification number; and (8) comply with the reporting requirements. Id.
132 The supporters followed their complaint with a subpoena to produce the following information:
e All evidence of sales, purchases, gifts, or any transfers of any materials, showing the item, amount contributed or expended, and the fair market value of each item;
e Names, addresses, and phone numbers for all potential issue committee members;
e Names, addresses, and phone numbers for all contributors;
e All evidence concerning the amounts contributed or expended;
e All bank account information concerning contributions, expenditures, or campaign materials;
e All communications among the opponents or anyone else concerning the annexation issue; and
e Examples of information or campaign materials sold, gifted, or transferred to anyone concerning the annexation issue.
Id. at 1252.
33 The Secretary referred the complaint to Colorado's Office of Administrative Courts. Id. at 1251. The supporters then sent the opponents a "non-negotiable offer of settlement," under which they would plead guilty to all charges against them and either stop opposing annexation (and remove all signs and other materials in support of their position) or follow all laws governing issue committees. Id. at 1258.
1 34 With the assistance of counsel, whom the opponents felt compelled to hire, they registered the "No Annexation" issue committee and reported nonmonetary contributions in the form of signs, a banner, postcards, and postage, totaling $782.02. Id. at 1251-52. (The committee later reported additional cash contributions of $1,426 and an additional in-kind contribution of $81.53.) Id. at 1260 n. 5. Then they sued the Secretary, alleging that Colorado's $200 issue committee threshold unconstitutionally burdened their right of association. Id. at 1253.
*242€ 35 The Tenth Circuit agreed. It began its analysis by noting that Colorado's campaign-disclosure laws were not meant to regulate issue committees like "No Annexation." Id. at 1254. Instead, their purpose was to curtail "large campaign contributions" that "allow wealthy individuals, corporations, and special interest groups to exercise a disproportionate level of influence over the political process." Id. (quoting Colo. Const. art. XXVIII, § 1).
«[ 36 With this backdrop in mind, the Tenth Circuit then compared the burdens of Colorado's regulatory scheme with the strength of its interests in disclosure. In the Tenth Circuit's view, the burdens on the opponents' right of association were "substantial." Id. at 1259. Issue committees must comply with an onerous and technical reporting schedule, which requires quarterly filings in off-election years; biweekly filings on Mondays beginning in May before a primary election; monthly filings beginning six months before the major election; bi-weekly filings on Mondays beginning in September before the major election; filings thirty days after the major election in election years; and filings fourteen days before and thirty days after a special legislative election held in an off-election year. See § 1-45-108(@)(a)(D(A)-(F), CRS. (2018). Consequently, "[tlhe average citizen cannot be expected to master on his or her own [Colorado's] many campaign financial-disclogure requirements." Sampson, 625 F.3d at 1259.
37 One opponent found the "laws difficult to understand" and was "constantly worried about being sued for even the smallest error." Id. at 1260. In her view, they were "counterintuitive; the forms were hard to follow; the website was often slow and had technical glitches; and getting questions answered often took several days and sometimes did not yield correct answers or even any answer at all." Id. The rules were "complex," filling nineteen pages, and the Secretary also published the "Colorado Campaign and Political Finance Manual," which contained an additional forty-one pages of text and fifty-one pages of appendices. Id. at 1250. It was "no surprise that [the opponents] felt the need to hire counsel" to defend against the supporters' lawsuit. Id. at 1260. In the typical case, as in Sampson, attorney fees "would be comparable to, if not exceed," the contributions. Id. Navigating these regulations was a "substantial burden." Id.
T38 On the other hand, Colorado's interests were "minimal" because, "(als a matter of common sense, the value of this financial information to the voters declines drastically as the value of the expenditure or contribution sinks to a negligible level." Id. (quoting Canyon Ferry Rd. Baptist Church of E. Helena, Inc. v. Unsworth, 556 F.3d 1021, 1033 (9th Cir.2009)) (emphasis in original). That is, the contributions were "sufficiently small that they say little about the contributors' views of their financial interest in the annexation issue." Id. at 1261.
39 In sum, "the financial burden of state regulation on [the opponents'] freedom of association approaches or exceeds the value of their financial contributions to their political effort; and the governmental interest in imposing those regulations is minimal, if not nonexistent, in light of the small size of the contributions." Id. The Tenth Circuit refused to draw a "bright line below which a ballot-issue committee cannot be required to report contributions and expenditures," but it found the opponents' contributions and expenditures "well below the line." Id. It thus held that "it was unconstitutional to impose that burden" on the opponents. Id.
[ 40 By describing Sampson's reasoning, I do not mean to suggest that I subscribe to it. Sampson's conclusion that a state's interests in disclosure are "minimal" in the ballot initiative context is an open question. Indeed, the Ninth Circuit has come to the opposite conclusion, reasoning that "[kJnowing which interested parties back or oppose a ballot measure is critical, especially when one considers that ballot- measure language is typically confusing, and the long-term policy ramifications of the ballot measure are often unknown." Cal. Pro-Life Council, Inc. v. Getman, 328 F.3d 1088, 1106 (9th Cir.2003). This way, "voters will have a pretty good idea of who stands to benefit from the legislation." Id. That may be true, but we have not been asked to decide whether Sampson *243was correctly decided; we have been asked to interpret Sampson to determine the validity of the Secretary's rule. And that task requires us to focus on its reasoning.
'I 41 Sampson's reasoning turns on the size of a group's contributions and expenditures, nothing more. The burdens to comply are "substantial" because Colorado's regulations are "complex," requiring "time, energy, and money" and, for the "average citizen," a lawyer. Sampson, 625 F.3d at 1259-60. Colorado's interest is "minimal" when the contributions and expenditures are "sufficiently small." Id. at 1261.
142 So what is "sufficiently small"? Sampson tells us: $2,239.55 in contributions and $1,992.37 in expenditures are "well below the line" at which Colorado's regulatory burdens are constitutionally acceptable. Id. As the contributions and expenditures get larger, so does Colorado's interest in regulating them, given that the purposes of the campaign-disclosure laws "have little to do with a group of individuals who have together spent less than $1,000 on a campaign (not including $1,179 for attorney fees)." 1 Id. The Seere-tary's response to Sampson (raising the $200 threshold to $5,000) is reasonable, given the breadth of its reasoning-the propriety of which is not at issue here.
[ 43 The Secretary's rule has an additional benefit. It forestalls repeated litigation about the same issue and creates certainty regarding the monetary trigger for issue committee status. The majority's holding leaves the Secretary and potential issue committees without any guidance about the meaning of Sampson, the status of Colorado's $200 issue committee threshold, and the circumstances under which it can be constitutionally applied. These questions will have to be resolved by further piecemeal litigation.
[ 44 I would reverse the court of appeals and uphold Rule 4.1's $5,000 threshold as a valid exercise of the Secretary's rulemaking authority.
II. Rule 4.1.1 is Unlawful
«[ 45 I agree with the majority's conclusion that Rule 4.1.1 conflicts with Colorado's campaign-disclosure laws. Like the majority, I interpret them as requiring both retrospective and prospective reporting. Maj. op. 15. I see nothing in Sampson that establishes an exemption from retrospective reporting. Nor am I convinced that retrospective reporting "exacerbates" the regulatory burdens Sampson found unconstitutional, as the Secretary suggests. Prospective issue committees must necessarily track their finances so they can avoid reporting requirements (by staying below the threshold) or comply with them (onee they exceed it). Any additional burden imposed by retrospective reporting is not of constitutional significance. I thus agree with respondents' contention that, "at the very least, [Rule 4.1.1] is void," and concur in that portion of the majority's opinion declaring Rule 4.1.1 unlawful.
1146 For the reasons stated, I respectfully concur in part and dissent in part.

. To be sure, Sampson suggests that Colorado's $200 issue committee threshold could be constitutionally applied in cases "involving the expenditure of tens of millions of dollars on ballot issues presenting 'complex policy proposals.'" Sampson, 625 F.3d at 1261 (quoting Cal. Pro-Life Council, Inc., 328 F.3d at 1105). But even that suggestion turns on the size of a group's contributions and expenditures, and I read it to stand for the uncontroversial proposition that Colorado's regulatory interest in such cases is obviously more than "minimal."